                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 VALARIE HAMILTON,

             Plaintiff,                   CASE NO. 18-13458
                                          HON. DENISE PAGE HOOD
 v.

 EQUIFAX INFORMATION SERVICES, LLC ET AL

          Defendants.
 ______________________________/


 ORDER GRANTING DEFENDANTS’ MOTIONS FOR JUDGMENT ON
                THE PLEADINGS [#30; #35]


 I.   BACKGROUND

      A. Procedural Background
      On September 26, 2018, Plaintiff Valarie Hamilton (“Hamilton”) commenced

this action in the 47th District Court in Oakland County, Michigan alleging Negligent

and Willful Violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681

(Counts 1-10) against Defendants Equifax Information Services, LLC (“Equifax”),

Trans Union, LLC (“Trans Union”), Synchrony Bank (“Synchrony”), Michigan

First Credit Union (“Michigan First”), and Capital One Bank (USA), N.A (“Capital

One”). (Doc # 2-2) Trans Union removed this action to federal court on November

5, 2018. (Doc # 1) Equifax was dismissed from this case on December 10, 2018.


                                         1
(Doc # 18) Capital One was dismissed from this case on February 11, 2019. (Doc

# 34) Synchrony Bank was dismissed from this case on February 26, 2019. (Doc #

37) Trans Union and Michigan First are the only remaining defendants in this action.


      On January 16, 2019, Trans Union filed a Motion for Judgment on the

Pleadings. (Doc # 30) Hamilton filed her Response on February 6, 2019. (Doc #

33) Trans Union filed its Reply on February 20, 2019. (Doc # 36)


      On February 18, 2019, Michigan First filed a Motion for Judgment on the

Pleadings. (Doc # 35) Hamilton filed her Response on March 11, 2019. (Doc # 40)

Michigan First filed its Reply on March 15, 2019. (Doc # 42)


      These two Motions are currently before the Court.


      B. Factual Background
      On August 30, 2017, Hamilton filed Chapter 7 Bankruptcy in Bankruptcy

Court in the Eastern District of Michigan. (Doc # 2-2, Pg ID 13) On December 5,

2017, the Bankruptcy Court issued Hamilton an Order of Discharge. (Id.) On May

23, 2018, Hamilton received her Trans Union credit disclosure and noticed that the

Synchrony and Michigan First trade lines inaccurately failed to include the correct

notation indicating her bankruptcy discharge. (Id.) According to Hamilton, the

Synchrony and Michigan First Trade lines should be reported as closed and with the

notation of “bankruptcy discharge.” (Id.) Hamilton claims that the lack of this

                                         2
notation will cause creditors to falsely believe that those two accounts are active

when they are closed. (Id.)


       On or about July 7, 2018, Hamilton submitted a letter to Trans Union

disputing the incorrect trade lines. (Id.) Hamilton asked Trans Union to correctly

note her bankruptcy discharge. (Id.) Hamilton was led to believe that Trans Union

forwarded her dispute to Synchrony and Michigan First. (Id.)


       After not receiving any information from Trans Union, Hamilton obtained

additional credit disclosures from Trans Union on August 22, 2018. (Id. at 14-15.)

Upon obtaining these credit disclosures, Hamilton realized that no changes were

made since she initially gained access to her credit disclosures on May 23, 2018.

(Id. at 15.)


       Hamilton contends that as a direct and proximate result of Defendants Trans

Union and Michigan First’s (collectively, “Defendants”) negligent and/or willful

failure to comply with the FCRA, she has suffered credit and emotional damages.

(Id.) Hamilton also claims that she has experienced undue stress and anxiety due to

Defendants’ failure to correct the alleged errors. (Id.)


II.    STANDARDS OF REVIEW

   A. Rule 12(c)



                                           3
      Federal Rule of Civil Procedure 12(c) authorizes parties to move for judgment

on the pleadings “[a]fter the pleadings are closed—but early enough not to delay

trial.” Fed. R. Civ. P. 12(c). Motions for judgement on the pleadings are analyzed

under the same standard as motions to dismiss under Rule 12(b)(6). See Warrior

Sports, Inc. v. Nat’l Collegiate Athletic Ass’n, 623 F.3d 281, 284 (6th Cir. 2010).

“For purposes of a motion for judgment on the pleadings, all well-pleaded material

allegations of the pleadings of the opposing party must be taken as true, and the

motion may be granted only if the moving party is nevertheless clearly entitled to

judgment.” Id.

      In Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), the Supreme Court

explained that “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do. Factual allegations must be enough to

raise a right to relief above the speculative level . . . .” Id. at 555. A plaintiff’s

factual allegations, while “assumed to be true, must do more than create speculation

or suspicion of a legally cognizable cause of action; they must show entitlement to

relief.” LULAC v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (emphasis in

original) (citing Twombly, 550 U.S. at 555). “To state a valid claim, a complaint

must contain either direct or inferential allegations respecting all the material




                                          4
elements to sustain recovery under some viable legal theory.” Bredesen, 500 F.3d

at 527 (citing Twombly, 550 U.S. at 562).

      When deciding a 12(c) motion for judgment on the pleadings, as a general

rule, matters outside the pleadings may not be considered unless the motion is

converted to one for summary judgment under Fed. R. Civ. P. 56. See Weiner v.

Klais & Co., 108 F.3d 86, 88 (6th Cir. 1997). The Court may, however, consider

“the Complaint and any exhibits attached thereto, public records, items appearing in

the record of the case, and exhibits attached to defendant’s motion to dismiss so long

as they are referred to in the Complaint and are central to the claims contained

therein.” Id. at 89.

   B. FCRA

      The purpose of the FCRA is “to ensure fair and accurate credit reporting,

promote efficiency in the banking system, and protect consumer privacy.” Boggio

v. USAA Federal Sav. Bank, 696 F.3d 611, 614 (6th Cir.2012) (quoting Safeco Ins.

Co. v. Burr, 551 U.S. 47, 52, 127 S.Ct. 2201, 167 L.Ed.2d 1045 (2007)). The FCRA

imposes liability on both consumer reporting agencies and furnishers of information

to those agencies for willful or negligent violations under the FCRA. Nelski v. Trans

Union, LLC, 86 Fed.Appx. 840, 844 (6th Cir.2004). Section 1682s-2 of the FCRA

bars “furnishers of information” “from spreading inaccurate consumer-credit

information.” Boggio, 696 F.3d at 614. To ensure compliance with this provision,


                                          5
a furnisher must provide credit-reporting agencies with accurate information about

consumers. Id. (citing 15 U.S.C. § 1681s–2). A credit-reporting agency also may

forward consumer disputes to the furnisher and request that the furnisher respond

accordingly. Id.

      When a credit reporting agency forwards consumer disputes to the furnisher,

the FCRA requires the furnisher to (1) conduct an investigation; (2) review any

information provided by the consumer reporting agency; (3) report the results of the

investigation to the consumer reporting agency; (4) report any inaccuracies to all

consumer reporting agencies which may have received inaccurate information, and

(5) correct any inaccuracies in the information it provides. 15 U.S.C. § 1681s–2(b).

If the furnisher fails to comply with these requirements, such failure may give rise

to a private cause of action. See 15 U.S.C. § 1681s–2(c)(2). If a furnisher concludes

that its reporting is “inaccurate or incomplete or cannot be verified” after conducting

the investigation, it must correct the information by:

      (1) modify[ing] that item of information;
      (2) delet[ing] that item of information; or
      (3) permanently block[ing] the reporting of that item of information.

15 U.S.C. § 1681s–2(b)(1)(E).

      The Sixth Circuit has held that reporting is accurate for purposes of the FCRA

as long as it is technically accurate, or accurate on its face, stating:

      [A] plaintiff has failed to carry his initial burden if a court finds that the
      information contained in a challenged credit report was accurate on its
                                            6
       face, or put somewhat differently, “technically accurate.” That is, a
       credit reporting agency satisfies its duty under section 607(b) if it
       produces a report that contains factually correct information about a
       consumer that might nonetheless be misleading or incomplete in some
       respect.
Dickens v. Trans Union Corp., 18 Fed.Appx. 315, 318 (6th Cir.2001) (quoting

Cahlin v. General Motors Acceptance Corp., 936 F.2d 1151, 1156 (11th Cir.1991)).

A consumer’s conclusory allegation that a report is misleading is insufficient to meet

this standard delineated by the Sixth Circuit. See, e.g., Elsady v. Rapid Global

Business Solutions, Inc., 2010 WL 2740154 (E.D.Mich.2010) (“at a minimum, a

plaintiff must provide that a creditor or consumer of credit reports would be [misled].

When the recipient was not [misled], such a showing will be extremely difficult.”).

The standard, and the definition of accuracy, remains the same in cases involving

both credit reporting agencies and furnishers of information. Id. at *7 (“[T]here is

no reason to define accuracy differently for consumer reporting agencies and

furnishers. The purpose of [the] FCRA is to protect consumers by ensuring accurate

reporting of information and the commitment to accuracy should apply equally to

all entities involved in the reporting process.”). Id.

III.   TRANS UNION’S MOTION FOR JUDGMENT ON THE PLEADINGS
       Trans Union makes several arguments as to why Hamilton should not succeed

with her claims. First, Trans Union contends that it did not fail to comply with the

FCRA by referring to Plaintiff’s Chapter 7 Bankruptcy as “discharged” and deeming

her Synchrony and Michigan First accounts as “included in the bankruptcy.” In
                                           7
support of its argument, Trans Union relies on a class-action settlement agreement

that was approved in the Central District of California—White v. Experian Info.

Sols., Inc., Case No. 8:05-cv-0170-DOC-MLG (C.D. Cal. Aug. 19, 2008) (“White

Approval Order”). In the White Approval Order, the court held that when a

consumer reporting agency uses the term “included in bankruptcy” to demonstrate

that an account is discharged, that conclusively signifies that such reporting complies

with the requirements of the FCRA. Trans Unions asks the Court to find that as the

court did in White, its use of the term “included in bankruptcy” was in compliance

with the FCRA.


      Alternatively, Trans Union argues that even if its use of the phrase “included

in bankruptcy” was insufficient according to Hamilton, Hamilton has not shown that

Trans Union’s reporting was inaccurate. Trans Union claims that courts have held

that credit reporting information is accurate under the FCRA if it is “technically

accurate” or “accurate on its face,” even if the information is misleading or

incomplete. Trans Union contends that its reporting that Hamilton’s Chapter 7

bankruptcy was discharged, and that her Synchrony and Michigan First accounts

were “included in bankruptcy,” were accurate under the FCRA.


      In response, Hamilton first asserts that the Court should not consider the credit

disclosures (Doc # 30-1; Doc # 30-2) that Trans Union filed along with its Motion

because she does not refer to them in her Complaint. Hamilton claims that the Trans
                                          8
Union credit disclosures that were filed with its Motion were dated May 21, 2018

and August 6, 2018, but the credit disclosures that Hamilton refers to in her

Complaint were dated May 23, 2018 and August 22, 2018.


      Next, Hamilton asserts that White is inapposite because it involved a class

action settlement, and is nevertheless, not controlling authority. Hamilton further

argues that regardless of White, Trans Union’s reporting of her bankruptcy was

inaccurate and/or misleading in violation of the FCRA and contrary to Sixth Circuit

case law. Hamilton claims that there is a difference between reporting that an

account is “included in bankruptcy” as opposed to reporting that an account has been

“discharged in bankruptcy.” Hamilton contends that the former suggests that a

bankruptcy is pending and that no discharge has been granted.              Conversely,

Hamilton claims that the latter demonstrates that a discharge transpired.


      First, the Court will take the credit disclosures offered by Trans Union into

consideration because they are referred to in Hamilton’s Complaint. Hamilton’s

only argument as to why the Court should not consider Trans Union’s credit

disclosures is that their dates do not perfectly align with the dates of the disclosures

that Hamilton refers to in her Complaint.          Hamilton’s argument is flawed.

Regardless of when Hamilton received the credit disclosures, Trans Union’s credit

disclosures are the exact documents that Hamilton references in her Complaint, and

Hamilton does not dispute this fact. Since Hamilton undoubtedly references the
                                           9
aforementioned credit disclosures, the Court will consider those documents, and the

Court’s consideration of these disclosures will not convert the instant Motion into a

motion for summary judgment. See Weiner F.3d at 88.


      Second, the Court finds that Trans Union’s reporting of Hamilton’s

Synchrony and Michigan First accounts does not violate her rights under the FCRA.

Hamilton has not demonstrated that Trans Union’s reporting is misleading. As

courts have held, it is not enough for a plaintiff to personally assert that a credit

report is misleading, and mere speculation that a notation is misleading is

insufficient to support a claim of inaccuracy under the FCRA. See Dickens, 18 F.

App'x at 318; Elsady, 2010 WL 2740154, at *7. Hamilton’s argument is based on

her personal belief that a creditor could be misled by Trans Union’s reporting.

However, her assumption is insufficient for purposes of finding a violation of the

FCRA.     See Elsady, 2010 WL 2740154, at *7 (finding that plaintiffs must

demonstrate that a creditor has been misled in order for a determination that their

FCRA rights have been violated).

      Lastly, in regard to the accuracy of the credit disclosures, the Court finds that

Trans Union’s reporting was accurate.          As the court noted in Dickens, credit

reporting is accurate so long as it is “technically accurate.” See Dickens, 18 F. App'x

at 318. While the FCRA does not define “accuracy,” the Federal Trade Commission

has defined this term for consumer credit reporting:

                                          10
      Accuracy means that information that a furnisher provides to a
      consumer reporting agency about an account or other relationship with
      the consumer correctly:

      (1) Reflects the terms of and liability for the account or other
      relationship;

      (2) Reflects the consumer's performance and other conduct with respect
      to the account or other relationship; and

      (3) Identifies the appropriate consumer.

12 C.F.R. § 41.41(a); Groff v. Wells Fargo Home Mortg., Inc., 108 F. Supp. 3d 537,

540 (E.D. Mich. 2015). Here, Trans Union’s credit disclosures both indicate that

Hamilton’s Synchrony and Michigan First accounts have no account or past due

balances and note that her Chapter 7 Bankruptcy is “discharged.” (Doc # 30-1; Doc

# 30-2) Further, Trans Union’s credit disclosures state that Hamilton’s Synchrony

and Michigan First accounts are “included in bankruptcy.” The Court is satisfied

that Trans Union’s credit disclosures are technically accurate since they are accurate

on their face and reveal that Hamilton’s Synchrony and Michigan First accounts

have been discharged.


IV.   MICHIGAN FIRST’S MOTION FOR JUDGMENT ON THE
      PLEADINGS
      Michigan First similarly contends that Hamilton cannot succeed with her

FCRA claims because her credit disclosures are accurate. Michigan First argues that

there is nothing misleading or inaccurate about Hamilton’s credit disclosures


                                         11
according to Sixth Circuit case law. For the reasons stated above, the Court agrees

with Michigan First.


V.    CONCLUSION

      For the reasons set forth above,

      IT IS HEREBY ORDERED that Defendant Trans Union, LLC’s Motion for

Judgment on the Pleadings (Doc # 30) is GRANTED.


      IT IS FURTHER ORDERED that Defendant Michigan First Credit Union’s

Motion for Judgment on the Pleadings (Doc # 35) is GRANTED.




                                              s/Denise Page Hood
                                              DENISE PAGE HOOD
DATED: August 16, 2019                        Chief Judge




                                         12
